Name: 1999/710/EC: Commission Decision of 15 October 1999 drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations (notified under document number C(1999) 3333) (Text with EEA relevance)
 Type: Decision
 Subject Matter: cooperation policy;  agricultural policy;  tariff policy;  foodstuff;  trade
 Date Published: 1999-11-04

 Avis juridique important|31999D07101999/710/EC: Commission Decision of 15 October 1999 drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations (notified under document number C(1999) 3333) (Text with EEA relevance) Official Journal L 281 , 04/11/1999 P. 0082 - 0084COMMISSION DECISIONof 15 October 1999drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations(notified under document number C(1999) 3333)(Text with EEA relevance)(1999/710/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as amended by Decision 98/603/EC(2), and in particular Article 2(1) thereof,(1) Whereas Council Decision 79/542/EEC(3), as last amended by Commission Decision 1999/417/EC(4), draws up a list of third countries from which the Member States authorise imports of fresh meat and meat products;(2) Whereas Council Directive 94/65/EEC(5) lays down the requirements for the production, placing on the market and import of minced meat and meat preparations;(3) Whereas the Commission has received from certain third countries lists of establishments, with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its export activities to the European Community will be suspended;(4) Whereas the Commission has been unable to ascertain in all the third countries concerned the compliance of their establishments with the Community requirements and the validity of the guarantees provided by the competent authorities;(5) Whereas, to make trade in minced meat and meat preparations from those countries possible, it is necessary to establish a list of the abovementioned establishments;(6) Whereas provisional lists of establishments producing minced meat and meat preparations can thus be drawn up in accordance with the procedure laid down in Decision 95/408/EEC in respect of certain countries;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Member States shall authorise imports of minced meat and meat preparations from the establishments listed in the Annex hereto.2. Imports of minced meat and meat preparations shall remain subject to the Community veterinary provisions adopted elsewhere.Article 2This Decision shall apply with effect from 20 October 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 159, 25.6.1999, p. 56.(5) OJ L 368, 31.12.1994, p. 10.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE LOS ESTABLECIMIENTOS/LISTE OVER VIRKSOMHEDER/VERZEICHNIS DER BETRIEBE/Ã ÃÃ Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¤Ã Ã £Ã ¤Ã Ã £Ã Ã ©Ã /LIST OF ESTABLISHMENTS/LISTE DES Ã TABLISSEMENTS/ELENCO DEGLI STABILIMENTI/LIJST VAN BEDRIJVEN/LISTA DOS ESTABELECIMENTOS/LUETTELO LAITOKSISTA/FÃ RTECKNING Ã VER ANLÃ GGNINGAR>TABLE>